Title: To Thomas Jefferson from Stephen Cathalan, Sr., 19 December 1787
From: Cathalan, Stephen, Sr.
To: Jefferson, Thomas


Marseilles, 19 Dec. 1787. Thanks TJ for the useful information in his letter of 2 Dec.; will report what settlement he makes for the whale oil which he expects in the near future. Has received letters from Philadelphia which inform him that the price of tobacco there is high because of scarcity; that his friends were able to procure only 132 hhds. of tobacco for his ship which sailed for Philadelphia on 16 Oct. and is expected back the first of January; they are, therefore, sending rice and flour “for lading.” His friends in Philadelphia had received news of “the bad Situation of Tobacco in France” and were confident that TJ “would obtain reddress.” The American brig Nancy arrived ten days ago from Charleston with tobacco, turpentine, indigo, beeswax, and staves; she will return to Charleston in about twenty days and would be a good opportunity for sending the “other Couffe of Rice unshelled from egypt” if it is to go to Carolina and TJ will send instructions for sending it; otherwise he will send it to TJ as he did the first parcel, which went off on 7 Dec. with the other articles TJ ordered—except the oil which will be sent directly from Aix. All the fruits this year are of a “bad quality”; and are “scarce and dear”; he has not, therefore, sent the full quantity TJ ordered and did not send many raisins because the new crop has not been received. Has had a number of letters from Paris “but not one mentions a word about public affairs” hopes matters may be settled to mutual satisfaction. His family join him in wishing TJ health and happiness. Has had no letters from Barclay, but his friends tell him that Barclay has arrived in Philadelphia and has very little to pay what he owes; when TJ has “good news” of Barclay, hopes he will forward it.
 